Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 12, 2019

                                       No. 04-19-00181-CV

IN RE BRUINGTON ENGINEERING LTD., Schlumberger Technology Corp., Schlumberger
                  Services Inc., and Schlumberger Limited,
                                   Appellant

                     From the 49th Judicial District Court, Zapata County, Texas
                                  Trial Court No. 7,767 and 8,310
                             Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

           The Relators’ Emergency Motion to Reinstate Stay is hereby DENIED.

           It is so ORDERED on April 12, 2019.

                                                                     PER CURIAM



           ATTESTED TO: _________________________
                        Keith E. Hottle
                        Clerk of Court